Citation Nr: 0410010	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-17 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post right thoracotomy scar.

2.  Entitlement to service connection for right leg pain and right 
foot pain as secondary to service-connected thoracotomy and 
attachment brachial plexopathy, ulnar neuropathy and Dupuytren's 
contractures on the right side, with status post removal of the 
cervical rib and attachment of part of the scalenus muscle.


REPRESENTATION

Appellant represented by:	Jacques DePlois, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from January 1951 to January 
1953.

The current appeal arose from a January 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO, in pertinent part, denied entitlement 
to service connection for removal of part of the lung and/or 
scarring of the lung, insomnia, shooting type pain down the right 
leg, and numbness of the right foot including as secondary to the 
service-connected brachial plexopathy, ulnar neuropathy and 
Dupuytren's contractures on the right side, with status post 
removal of the cervical rib and attachment of part of the scalenus 
muscle.  The RO also granted entitlement to an increased 
(compensable) evaluation of 10 percent for a right thoracotomy 
scar effective from October 30, 1998, the date of claim.

The veteran and his wife provided oral testimony before a Decision 
Review Officer at the RO in May 2000, and before the undersigned 
Veterans Law Judge via a video conference hearing with the RO in 
July 2002, transcripts of which have been associated with the 
claims file.

In October 2002 the Board of Veterans' Appeals (Board) remanded 
the case to the RO for further development and adjudicative 
action.

In August 2003 the RO granted entitlement to service connection 
for insomnia type sleep disorder with assignment of a 10 percent 
evaluation effective April 19, 1999.

In November 2003 the RO granted entitlement to service connection 
for restrictive pulmonary disease (claimed as removal and/or 
scarring of the lung) with assignment of a noncompensable 
evaluation effective June 25, 1975, and a 10 percent evaluation 
effective from October 7, 1996.



In December 2003 the RO affirmed the 10 percent evaluation for the 
thoracotomy scar, and the denial of entitlement to service 
connection for right leg pain and right foot pain and numbness as 
secondary to service-connected thoracotomy with removal of 
cervical rib and attachment of part of the scalenus muscle, with 
residual brachial plexopathy, ulnar neuropathy and Dupuytren's 
contractures on the right side.

The case has been returned to the Board for further appellant 
review.

As to the claim of entitlement to service connection for right leg 
pain and right foot pain as secondary to service-connected 
thoracotomy and attachment brachial plexopathy, ulnar neuropathy 
and Dupuytren's contractures on the right side, with status post 
removal of the cervical rib and attachment of part of the scalenus 
muscle, this appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDING OF FACT

The thoracotomy scar is productive of tenderness and pain with no 
evidence of limitation on function of part affected or limited 
motion comprising an area or areas exceeding 12 square inches (77 
square centimeters).


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for status 
post thoracotomy scar have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code, 
7801, 7804, 7805 (effective prior and after August 30, 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the veteran 
sustained trauma to the right side of his body.  He underwent 
surgery.  A November 1975 VA general medical examination disclosed 
a 21 inch scar over the right posterior right lateral and anterior 
chest wall.  There was another scar measuring 1 1/2 inches in the 
lower right posterior chest due to intercostals tube drainage.

In December 1975 the RO, in pertinent part, granted entitlement to 
service connection for status post right thoracotomy type scar 
with assignment of a noncompensable evaluation.

On October 30, 1998 the veteran filed a claim of entitlement to an 
increased (compensable) evaluation for his service-connected 
status post right thoracotomy scar.

VA conducted a medical examination of the veteran in December 
1998.  Examination disclosed a well-healed, but tender 52 
centimeter scar along the median border of the right scapula to a 
point below the right axilla.  

In January 1999 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for status post right 
thoracotomy scar effective October 30, 1998, date of claim.

VA conducted a special scars examination of the veteran in 
February 2000.  The examiner recorded the presence of a very large 
scar measuring 52 centimeters from the right upper back down and 
around to the right anterior thorax.  The scar was well healed.  
The veteran had some degree of numbness on either side of the 
scar, extending about 4 centimeters on either side throughout.  
The pertinent examination diagnosis was large thoracotomy scar on 
the right with surrounding paresthesias, probably from cutaneous 
nerve section at time of surgery.
VA conducted a special scars examination of the veteran in June 
2000.  He complained of a painful scar over the right chest since 
a thoracotomy.  On examination was seen a 52 centimeter scar 
extending from the right upper back to just beyond the right mid 
axillary line, 10 centimeters from the mid axillary line there was 
a 2 centimeter area which was exquisitely tender.  The remainder 
of the scar was moderately tender on palpation.  There was no 
erythema, drainage or keloid formation.  The examiner pertinently 
diagnosed a chronic painful thoracotomy scar and intense pain over 
the chest tube insertion site.

During a May 2000 hearing before a Decision Review Officer at the 
RO, the veteran and his wife provided oral testimony in support of 
the claim of entitlement to an increased evaluation for his 
thoracotomy scar.  Their testimony was consistent with contentions 
presented on appeal.

A May 2003 VA pulmonary examination report shows the veteran 
related that his chest scar was very painful to touch to the point 
that he could not sleep on his right side, and where it is very 
painful when touched by his wife.  On examination the scar 
measured 54 centimeters and extended from the right medial 
shoulder to just beyond the mid-axillary line on the right (about 
mid lung).  It was well-healed, but about 4 centimeters, mid 
axillary, it was very tender to both superficial and deep 
palpation.

The examiner recorded that while he could not comment on the 
specific neurological basis of the veteran's pain, it was clearly 
associated with the scar, which was clearly associated with his 
prior surgery.  Functionally, the pain was significant, in that it 
interfered with his sleep and was noticeable on a daily basis, 
inspite of many years that had passed.  He added that the scar did 
not limit range of motion.

VA conducted a special scars examination of the veteran in October 
2003.  He complained of tenderness of his chest scar.  It did not 
restrict range of motion, but did have some functional 
significance, in that it caused him pain that awakened him at 
least a couple of times during the course of the night, and it was 
present on a daily basis.  
The examiner noted that the veteran had undergone a surgical 
procedure for excision of a neuroma of the right thoracotomy scar 
in September 2000, but he continued to have pain in certain parts 
of the scar more than in others.  On palpation the veteran stated 
that the scar was tender, and he had some withdrawal reactions on 
moderate pressure palpation.  The scar was stable.  On examination 
was seen a well-healed scar, 54 centimeters in length, and the 
widest point was 4.0 millimeters or less than 0.5 centimeters in 
width.  The majority of it was 2.0 millimeters in width.  There 
was some apparent tenderness on palpation.  The diagnosis was 
consistent with the clinical findings.


Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 
4 (2003).  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the 
various disabilities.  In view of the number of atypical 
instances, it is not expected that all cases will show all the 
findings specified.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, 
the lower rating is to be assigned.  When an unlisted condition is 
encountered it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, but 
the anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the use 
of analogous ratings for conditions of doubtful diagnosis, or for 
those not fully supported by clinical and laboratory findings, nor 
will ratings assigned to organic diseases and injuries be assigned 
by analogy to conditions of functional origin.  38 C.F.R. § 4.20 
(2003).

The requirements for evaluation of the complete medical history of 
the claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete, or inaccurate 
report and to enable VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has 
a duty to acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues raised in 
the record, and to explain the reasons and bases for its 
conclusions.

In a claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support of 
the veteran's claim is to be considered.  In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 
(2003).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2003).  However, the evaluation of the same "disability" or the 
same "manifestations" under various diagnoses is prohibited.  38 
C.F.R. § 4.14 (2003).  

The United States Court of Appeals for Veterans Claims (CAVC) has 
held that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the claimant 
for the actual impairment of his earning capacity."  Brady v. 
Brown, 4 Vet. App. 203, 206 (1993).  This would result in 
pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The 
CAVC has acknowledged, however, that when a veteran has separate 
and distinct manifestations attributable to the same injury, he 
should be compensated under different diagnostic codes.  Esteban 
v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 
225 (1993).

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Pertinent diagnostic codes and associated criteria for rating scar 
disabilities prior to August 30, 2002, are reported below.

For disfiguring scars of the head, face or neck, a noncompensable 
evaluation may be assigned when slight, 10 percent when moderately 
disfiguring; 30 percent when severe, especially if producing a 
marked and unsightly deformity of eyelids, lids, or auricles; and 
50 percent when there is complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant bilateral 
disfigurement.  38 C.F.R. § 4.118; Diagnostic Code 7800.

Note: When in addition to tissue loss and cicatrisation there is 
marked discoloration, color contrast, or the like, the 50 percent 
rating under Code 7800 may be increased to 80 percent, the 30 
percent to 50 percent, and the 10 percent to 30 percent.  The most 
repugnant disfiguring conditions, including scars and diseases of 
the skin, may be submitted for central office rating, with several 
unretouched photographs.  38 C.F.R. § 4.118; Diagnostic Code 7800.

For third degree scars and burns, a 10 percent evaluation may be 
assigned for an area or areas exceeding 6 square inches (38.7 
centimeters squared); a 20 percent evaluation may be assigned for 
an area or areas exceeding 12 square inches (77.4 centimeters 
squared); a 30 percent evaluation may be assigned for an area or 
areas exceeding one-half square foot (0.05 meters squared); a 40 
percent evaluation may be assigned for an area or areas exceeding 
1 square foot (0.1 meter squared).  38 C.F.R. § 4.118; Diagnostic 
Code 7801.

Note (1): Actual third degree residual involvement required to the 
extent shown under 7801.

Note (2); Ratings for widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined.  38 C.F.R. § 
4.118; Diagnostic Code 7801.

A 10 percent evaluation may be assigned for second degree scars or 
burns for an area or areas approximating 1 square foot (0.1 meter 
squared).  38 C.F.R. § 4.118; Diagnostic Code 7802.

Note: See Note (2) under diagnostic code 7801.  38 C.F.R. § 4.118; 
Diagnostic Code 7802.

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished, with repeated ulceration.  38 C.F.R. § 
4.118; Diagnostic Code 7803.
A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118; Diagnostic Code 7804.
Other scars are rated on limitation on function of part affected.  
38 C.F.R. § 4.118; Diagnostic Code 7805.

Pertinent diagnostic codes and associated criteria for rating scar 
disabilities effective August 30, 2002, are reported below.

For disfigurement of the head, face or neck, a 10 percent 
evaluation may be assigned for one characteristic of 
disfigurement; 30 percent with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired set 
of features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips), or; with two or three characteristic of 
disfigurement;  a 50 percent evaluation may be assigned with 
visible or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement; an 
80 percent evaluation may be assigned with visible or palpable 
tissue loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips, or; with 
six or more characteristics of disfigurement.  38 C.F.R. § 4.118; 
Diagnostic Code 7800.
Note (1): The 8 characteristics of disfigurement, for purposes of 
evaluation under § 4.118, are:

Scar 5 or more inches (13 or more centimeters) in length.
Scar at least one-quarter inch (0.6 centimeter) wide at widest 
part.
Surface contour of scar elevated or depressed on palpation.
Scar adherent to underlying tissue.

Skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 square centimeters).  Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 square centimeters).

Underlying soft tissue missing in an area exceeding six square 
inches (39 square centimeters).

Skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).

Note (2); Rate tissue loss of the auricle under DC 6207 (loss of 
auricle) and anatomical loss of the eye under DC 6061 (anatomical 
loss of both eyes) or DC 6063 (anatomical loss of one eye), as 
appropriate.

Note (3): Take into consideration unretouched color photographs 
when evaluating under these criteria.  38 C.F.R. § 4.118; 
Diagnostic Code 7800.

For scars other than head, face, or neck, that are deep or that 
cause limited motion, a 10 percent evaluation may be assigned for 
an area or areas exceeding 6 square inches (39 square 
centimeters); a 20 percent evaluation may be assigned for an area 
or areas exceeding 12 square inches (77 square centimeters); a 30 
percent evaluation may be assigned for an area or areas exceeding 
72 square inches (465 square centimeters); a 40 percent evaluation 
may be assigned for an area or areas exceeding 144 square inches 
(929 square centimeters).  38 C.F.R. § 4.118; Diagnostic Code 
7801.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance with 
§ 4.25 of this part.

Note (2): A deep scar is one associated with underlying soft 
tissue damage.

For scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion: Area or areas of 144 square 
inches (929 square centimeters) or greater.

Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance with 
§ 4.25 of this part.

Note (2): A superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118; Diagnostic Code 7802.

A 10 percent evaluation may be assigned for unstable superficial 
scars.  38 C.F.R. § 4.118; Diagnostic Cod 7803.

Note (1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

Note (2): A superficial scar is one not associated with underlying 
soft tissue damage.  38 C.F.R. § 4.118; Diagnostic Code 7803.

A 10 percent evaluation may be assigned for superficial scars 
which are painful on examination.  38 C.F.R. § 4.118; Diagnostic 
Code 7804.

Note (1): A superficial scar is one not associated with underlying 
soft tissue damage.





Note (2): In this case, a 10 percent evaluation will be assigned 
for a scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

(See § 4.68 of this part on the amputation rule.) 38 C.F.R. § 
4.118; Diagnostic Code 7804.

Other scars may be rated on limitation of function of affected 
part.  38 C.F.R. § 4.118; Diagnostic Code 7805.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular evaluations 
are found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the criteria 
set forth in this paragraph an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 (2003).


The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a well-
grounded claim, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002)).  

The Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West Supp. 2002)).  

However, nothing in section 5103A precludes VA from providing such 
assistance as the Secretary considers appropriate.  38 U.S.C.A. § 
5103(g) (West Supp. 2002).  Accordingly, the Secretary determined 
that some limited assistance was warranted to claimants attempting 
to reopen claims.  In particular, the Secretary determined that VA 
should request any existing records from Federal agencies or non-
Federal agency sources, if reasonably identified by the claimant, 
in order to assist the claimant in reopening his or her claim.  66 
Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002)).  These new regulations, which in pertinent part 
are effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The United States Court of Appeals for the Federal Circuit (CAFC) 
recently held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date of the 
VCAA, and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively applicable to 
pre-VCAA decisions of the Board.  However, although the CAFC 
appears to have reasoned that the VCAA may not retroactively apply 
to claims or appeals pending on the date of its enactment, it 
stated that it was not deciding that question at this time.  See 
Bernklau v. Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. 
Principi, 287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears to 
hold that the VCAA is retroactively applicable to claims pending 
on the date of its enactment.  Further, the regulations issued to 
implement the VCAA are expressly applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 
2001).  

Precedent opinions of the chief legal officer of the Department, 
and regulations of the Department, are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will assume 
that the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law with 
respect to the issue of service connection for scoliosis.  

In October and December 2002, the RO notified the veteran of the 
enactment of the VCAA.  The RO advised him to identify any 
evidence not already of record, and that it would make reasonable 
efforts to obtain any such evidence pertaining to the issue 
currently on appeal.  

In doing so, the RO satisfied the VCAA requirement that VA notify 
the veteran as to which evidence was to be provided by the 
veteran, and which would be provided by VA.  38 C.F.R. § 5103(a) 
(West Supp. 2002); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The duty to notify has thus been satisfied, as the veteran has 
been provided with notice of what is required to substantiate his 
claim.  In particular, through the issuance of the January 1999 
rating decision, January 2000 Statement of the Case (SOC), 
February, March, June 2000 Supplemental Statements of the Case 
(SSOC), and December 2003 SSOC, he has been given notice of the 
requirements for an increased evaluation for his thoracotomy scar.  

In light of the above, the Board finds that the duty to notify has 
been satisfied.  38 U.S.C.A. § 5103 (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 C.F.R. § 
3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to substantiate 
the veteran's claim, including any relevant records adequately 
identified by him, as well as authorized by him to be obtained.  

The evidence includes the service medical records that pertain to 
the issue on appeal.  

The veteran identified post service treatment for his thoracotomy 
scar, and such records have been obtained and associated with the 
claims file.  He has also identified VA treatment records and they 
also have been obtained and associated with the claims file.  He 
has indicated that he has received no other post-service medical 
treatment.  

The veteran testified at a personal hearing before a Hearing 
Officer and the undersigned Veterans Law Judge in support of his 
claim.  The transcripts of those hearings are of record.  

The veteran also underwent several VA compensation examinations, 
the reports of which have been associated with the claims file, 
and contents of which have been reported above in detail.  The 
Board finds that another VA examination is not warranted in this 
case.  Therefore, remand or deferral for the scheduling of a VA 
examination is not required.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes (as 
will be discussed in further detail below) that the claim must be 
denied.  

The circumstances under which VA will refrain from or discontinue 
providing assistance includes a claimant's ineligibility for the 
benefit sought.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002).

Therefore, any change in the law brought about by the VCAA would 
have no effect on the appeal.  If every effort were taken to 
assist the veteran in obtaining relevant evidence, there would 
remain no reasonable possibility that such assistance could aid in 
substantiating this claim.  Thus, the Board concludes that there 
is no further duty to assist the veteran in the development of his 
claim.  38 U.S.C. § 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing the 
facts pertinent to his claim is required to comply with the duty 
to assist under both the former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 
2002)); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159).  

In reaching this determination, the Board has considered the fact 
that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard v. 
Brown, 4 Vet. App. 384, 393-394 (1993).  

In Bernard, the CAVC has held that, before the Board addresses in 
a decision a question that has not been addressed by the RO, it 
must consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to address 
the question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.

In the veteran's case at hand, the Board finds that the veteran is 
not prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all obligations 
to the veteran under this new law.

Moreover, the veteran has been offered the opportunity to submit 
evidence and argument on the merits of the issue on appeal, and 
has done so.  In view of the foregoing, the Board finds that the 
veteran will not be prejudiced by its actions and that a remand 
for adjudication by the RO would only serve to further delay 
resolution of his claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the VCAA 
by the RO.  This would result in additional and unnecessary 
burdens on VA, with no benefit flowing to the veteran.  




The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the CAVC recently 
stated, "The VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 17 Vet. App. 412 (2004).  

However, as noted in this case, the initial actions of the agency 
of original jurisdiction had been issued prior to its advising of 
the veteran of enactment of the VCAA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication at issue, the 
timing of the notice does not comply with the express requirements 
of the law as found by the CAVC in Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the notice, 
it did leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The CAVC in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 13.  


On the other hand, the CAVC acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has failed to 
demonstrate that, in this case, lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the CAVC in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  

To find otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice in cases 
such as this, where appeal from an initial decision was perfected 
prior to enactment of the VCAA, however, would be to vacate all 
prior adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable construction of 
38 U.S.C.A. § 5103(a).  There is no basis for concluding that 
harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the CAVC, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the failure 
to provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes the 
single and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  

There simply is no "adverse determination," as discussed by the 
CAVC in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 13.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice of enactment of the VCAA provided to the appellant in 
October and December 2002 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's case 
for Board review, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  


It must be remembered that the veteran was provided two hearings 
in connection with his appeal, and therefore additional 
opportunities to identify additional evidence in support of his 
claim.  The Board arranged for an examination of the veteran 
addressing the very issue on appeal.  The RO readjudicated the 
case in light of the additional evidence and provided the veteran 
a supplemental statement of the case which included the provisions 
of the new VCAA law at which time the RO made clear that it had 
considered the new law.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial error to 
the claimant.  

The decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request or 
tell the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the effect 
that the claimant should "give us everything you've got pertaining 
to your claim(s)."  

This new "fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  The veteran was afforded 
numerous opportunities to submit additional evidence.  The Board's 
October 2002 remand advised the claimant that he could submit 
additional evidence.  It appears to the Board that the claimant 
has indeed been notified that he should provide or identify any 
and all evidence relevant to the claim.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant covering 
all content requirements is harmless error. 

The Board finds that VA has done everything reasonably possible to 
assist the claimant.  Adjudication of the claim may proceed, 
consistent with the VCAA.  The record demonstrates that remand for 
further action in accordance with the VCAA would serve no useful 
purpose.  See Soyini, supra.

Having determined that the duty to notify and the duty to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.  


Increased Evaluation

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) 
(observing that, in a case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that while 
interest in the outcome of a proceeding "may affect the 
credibility of testimony it does not affect competency to 
testify."  (citations omitted)).  

The veteran is dissatisfied with the 10 percent evaluation 
assigned for his service-connected thoracotomy scar.  However, the 
Board's application of the previous and amended criteria for 
rating scars does not permit assignment of a higher evaluation.  
In this regard the Board notes that under the previous rating 
criteria a 10 percent evaluation is the maximum schedular 
evaluation assignable for a tender and painful scar.  This is the 
veteran's case.

The veteran suffers from a tender and painful scar which is rated 
as 10 percent disabling under diagnostic code 7804.  His 
thoracotomy scar is well healed and not productive of poor 
nourishment with repeated ulceration.  Even if this were so, he 
would still be entitled to no more than a maximum evaluation of 10 
percent under diagnostic code 7803 under the previous criteria.  

Under diagnostic code 7805 under the previous criteria, the 
veteran would fare no better.  In this regard the Board notes that 
a rating may be assigned on limitation of function of part 
affected.  Recent examination shows a VA examiner commented that 
there was some functional significance associated with the scar 
with respect to interference with sleep.  As the Board reported 
earlier, the RO granted the veteran a separate compensable 
evaluation of 10 percent for an insomnia type sleep disorder as 
secondary to the scar and associated pain.  Other previous 
diagnostic criteria are not applicable to the veteran's case at 
hand since the scar at issue does not involve the head, face, or 
neck, or a scar residual to burning.

A similar situation exists with respect to application of the 
amended criteria effective August 30, 2002.  Under diagnostic code 
7804, a 10 percent evaluation is the maximum schedular evaluation 
for a painful scar.  In the same regard, a 10 percent evaluation 
is the maximum schedular evaluation for an unstable superficial 
scar under diagnostic code 7803.  Under diagnostic code 7805, the 
clinical situation is the same as under the previous criteria.  
The veteran has been compensated with a separate compensable 
rating of 10 percent for an insomnia type sleep disorder.

Again, under the revised criteria, the evaluations assignable 
under diagnostic code 7800 are not for application as the 
veteran's scar at issue is a thoracotomy scar, not involving the 
head, face, or neck.  
The evaluations assignable under diagnostic code 7801 are also not 
applicable because the thoracotomy scar has not been shown to be 
productive of limited motion.  Additionally, the veteran's 
thoracotomy scar dimensions place it out of consideration for 
assignment of any of the disability evaluations under diagnostic 
code 7801 for scars other than those on the head, face, or head.

The veteran, for the purpose of application of all possible 
provisions of the rating schedule, is receiving the maximum 
schedular evaluation possible under the previous or amended 
criteria, neither of which are more favorable to his claim.  No 
question has been presented as to which of two evaluations would 
more properly classify the severity of his thoracotomy scar.  38 
C.F.R. § 4.7.

Although the veteran is entitled to the benefit of the doubt where 
the evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of the 
evidence is against the claim for an evaluation in excess of 10 
percent for the service-connected thoracotomy scar.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or testimony 
of record and to identify all potential theories of entitlement to 
a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC clarified 
that it did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the criteria 
for submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching such conclusion on its own.  In the veteran's case at 
hand, the Board notes that while the RO provided the criteria for 
extraschedular evaluation and obviously considered them, it did 
not grant compensation benefits on this basis.

The CAVC has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Under Secretary for Benefits or the 
Director of the VA Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board does not find the veteran's disability picture to be 
unusual or exceptional in nature as to warrant referral of his 
case to the Director or the Under Secretary for review for 
consideration of extraschedular evaluation under the provisions of 
38 U.S.C.A. § 3.321(b)(1).  In this regard, the record is clear in 
that the thoracotomy scar has not required any inpatient care and 
has not markedly interfered with employment.

The current evaluation of 10 percent adequately compensates the 
veteran for the nature and extent of severity of his thoracotomy 
scar.  Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this matter.


ORDER

Entitlement to an evaluation in excess of 10 percent for status 
post thoracotomy scar is denied.


REMAND

This claim must be afforded expeditious treatment by the Veterans 
Benefits Administration (VBA) AMC.  The law requires that all 
claims that are remanded by the Board or by the CAVC for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the Veterans 
Claims Assistance Act of 2000 (VCAA) and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and remanding 
where VA failed to do so.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 202); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  

In July 2001 and October 2002 the RO issued the veteran VCAA 
notice letters compliant with Quartuccio, supra.

In accordance with the Board's October 2002 remand directive the 
RO had the veteran undergo a VA special neurological examination 
in March 2003 to ascertain whether there were any causal 
relationship between the veteran's right leg pain and right foot 
pain and his service-connected brachial plexopathy, ulnar 
neuropathy and Dupuytren's contractures on the right side with 
status post removal of the cervical rib and attachment of part of 
the scalenus muscle.  While the examiner, TD, MD, discounted any 
such relationship in his opinion obtained in March 2003, he did 
not address whether there existed any aggravating causal 
relationship per Allen v. Brown, 7 Vet. App. 439 (1995).

Accordingly, the Board finds that the case should again be 
returned to the March 2003 medical examiner for completion of the 
medical opinion previously requested by the Board.

The Board observes that additional due process requirements may be 
applicable as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims file and ensure that all 
VCAA notice obligations have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), Veterans Benefits 
Act of 2003, Pub. L. 108-183 ,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103), and any other 
applicable legal precedent.  

Such notice should specifically apprise the appellant of the 
evidence and information necessary to substantiate his claim and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information, and of the appropriate 
time limitation within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and (b) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

3.  The VBA AMC should refer the veteran's claims file, a copy of 
the October 2002 Board remand, and a copy of this remand to Dr. TD 
who conducted the March 2003 VA examination for the purpose of 
addressing the following medical issues:

Dr. TD must express an opinion as to whether the veteran's 
service-connected disabilities aggravate the veteran's right lower 
extremity disorders.  If such aggravation is determined to exist, 
the examiner must address the following medical issues:

(1) The baseline manifestations which are due to the effects of 
any right leg and right foot disorders found present:

(2) The increased manifestation which, in the examiner's opinion, 
are proximately due to the service-connected right side surgery 
disabilities based on medical considerations; and

(3) The medical considerations supporting an opinion that 
increased manifestations of any right leg and right foot disorders 
found present are proximately due to the service-connected right 
side surgery.

The rationale for all conclusions and opinions expressed should be 
provided.  Any consultations with other specialists deemed 
necessary for a comprehensive evaluation should be obtained.  If 
Dr. TD is no longer available, the VBA AMC should refer the claims 
file to another similarly qualified medical specialist to address 
the above medical issues, with further examination at his/her 
option.

4.  Thereafter, the VBA AMC should review the claims file to 
ensure that all of the foregoing requested development has been 
completed.  In particular, the VBA AMC should review the required 
medical opinions to ensure that they are responsive to and in 
complete compliance with the directives of this remand and if they 
are not, the VBA AMC should implement corrective procedures.  The 
Board errs as a matter of law when it fails to ensure compliance, 
and further remand will be mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  


In addition, the VBA AMC must review the claims file to ensure 
that any other notification and development action required by the 
VCAA, Pub. L. No. 106-475 is completed.  

In particular, the VBA AMC should ensure that the new notification 
requirements and development procedures contained in sections 3 
and 4 of the Act (38 U.S.C. §§ 5102, 5103, 5103A and 5107) are 
fully complied with and satisfied.

5.  After undertaking any further development deemed essential in 
addition to that specified above, the VBA AMC should readjudicate 
the claim of entitlement to service connection for right leg and 
right foot pain as secondary to service-connected disabilities.  
In so doing, the VBA AMC should document its application of 38 
C.F.R. § 3.310(a) (2003), and Allen v. Brown, 7 Vet. App. 439 
(1995).

If the benefit requested on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a supplemental statement of 
the case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary of 
the evidence and applicable law and regulations pertinent to the 
claim currently on appeal.  A reasonable period of time for a 
response should be afforded.  


Thereafter, the case should be returned to the Board for final 
appellate review, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by the 
VBA AMC; however, the veteran is hereby notified that failure to 
report for any scheduled VA examination(s) without good cause 
shown may adversely affect the outcome of his claim for secondary 
service connection, and may result in a denial.  38 C.F.R. § 3.655 
(2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



